In an action to recover' damages for slander, an order was entered granting a *882motion to dismiss the complaint on the ground that it did not state a cause of action, with leave to serve an amended complaint. The appeal is from so much of the order as dismissed the complaint. Order insofar as appealed from affirmed, with $10 costs and disbursements. The complaint alleges, in part, that respondent uttered a statement that appellant was “on the payrolls of the major oil companies”. The complaint further alleges that appellant is a gasoline service station operator and actively identified in trade association and public relations endeavors. In our opinion, the complaint was properly held to be insufficient since the alleged defamatory words are not slanderous per se in the absence of allegations that they were spoken of appellant in connection with his character or conduct of his activities (Weiss v. Nippe, 5 A D 2d 789).
[8 Misc 2d 608.]
Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.